department of the treasury internal_revenue_service mc 4929chi simpson south dearborn street chicago il tax_exempt_and_government_entities_division number release date october legend org organization name org address certified mail tax_court dear uil xx date address address xyz state employer identification person to contact id taxpayer advocate’s office and telephone number last date to file a petition in this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 in addition you do not qualify as an organization described in sec_509 internal_revenue_service recognition of your status as an organization described in r c sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s you have not established you operate exclusively for exempt purposes within the meaning of sec_501 specific facts that contributed to this determination included your organization has not established that it is observing the conditions for continuation of its exempt status in order to maintain exempt status an organization must be operated exclusively for an exempt_purpose information obtained from the xyz secretary of state indicates that your organization has been administratively dissolved is not currently operating for an exempt_purpose and has been inactive since october of 20xx contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for all years beginning after january 20xx returns for the years ending december 20xx december 20xx december 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the district_court of the united_states for the district of columbia the united_states court of federal claims or the united_states tax_court before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely vicki l hansen acting director eo examinations enclosures pub internal_revenue_service date date org address department of the treasury te_ge exempt_organizations examinations sw third avenue m s portland oregon taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org december 20xx legend org organization name city president president xx date xyz state address address city issue whether org qualifies for exemption under sec_501 of the internal_revenue_code code facts ein was recognized as an organization exempt under sec_501 of the code in may was incorporated on april 19xx additionally org 19xx according to the articles of incorporation the xyz secretary of state’s website provides that the organization was administratively dissolved on october 20xx xyz revised statutes sec_65 provides that a corporation administratively dissolved may apply to the secretary of state for reinstatement within five years from the date of dissolution the internal revenue service’s irs records show that ended december 20xx has not filed a form_990 since the tax period on march 20xx letter was sent to the the initial appointment and included an information_document_request idr requesting specific documents from the organization the letter provided that the appointment would be may and 20xx at address city xyz the address is the last_known_address on file with the irs for the organization the letter was returned to the agent as not deliverable no response was received from president the agent went to the above address on may 20xx however the organization no longer exists at that address and president was not there and last known president the letter was to set up on may 20xx letter was sent to and president via certified mail the letter requested that attend an appointment on june 20xx at the irs office the letter addressed to was returned as undeliverable on may 20xx the return receipt was received for the letter which was sent to president the receipt was dated may 20xx and provided that the letter was received by president on may 20xx a phone call was received from president he provided that operations in 20xx and had filed articles of dissolution with the state of xyz he also provided that the assets of the organization were donated to another nonprofit organization the agent requested that he provide a copy of the articles of dissolution and a written_statement which provides a list of assets and how those assets were disposed of information to be returned by june 20xx no response has been received from this request to date letter and an idr were sent to president requesting the above had discontinued on august 20xx the examiner sent by certified mail a written notice the demand letter to the exempt_organization requesting the form_990 for the tax period ending december 20xx to be filed with the area office within days of the date of the demand letter the letter was sent to president's address since previous correspondence sent to the organization's address on file with the irs has been returned as undeliverable the demand letter informed the exempt_organization of the dollar_figure per day dollar_figure per day for organizations having gross_receipts exceeding dollar_figure for the subject tax_year penalty imposed by sec_6652 c and solicited a written_statement explaining the cause for late filing because the exempt_organization is exempt under sec_501 and the form_990 is required by sec_6043 the demand letter also notified the exempt_organization that if it fails without form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer reasonable_cause to file the form_990 its exempt status will be revoked because it failed to establish it is observing the conditions required for continuation of exempt status december 20xx tax identification_number year period ended org on november 20xx the examiner visited the xyz secretary of state’s website to determine if articles of dissolution had been filed by the organization yet according to the website the organization has still not filed articles of dissolution and the status of the organization is administratively dissolved law internal_revenue_code sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6043 of the code provides that every organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file such return and other information with respect to such liquidation dissolution termination or substantial_contraction as the secretary shall by forms or regulations prescribe income_tax regulations regulations sec_1_501_c_3_-1 of the regulations provide that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page _2 schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders december 20xx sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 section sec_1_6033-2 of the regulations provides that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created section sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code section sec_1_6033-2 of the regulations provides that an organization which has established its exemption from taxation under sec_501 including an organization which is relieved under sec_6033 and this section from filing annual returns of information is not relieved of the duty_of filing other returns of information revenue rulings revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items org name of taxpayer requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax december 20xx tax identification_number year period ended taxpayer's position was sent a letter dated august 20xx requesting that they file a form_990 for the tax period ended december 20xx no response has been received from the taxpayer regarding the above stated letter government’s position in accordance with sec_6001 and of the code and regulations organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax additionally these requirements provide that an organization must submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code has not filed form_990 for the tax period ended december 20xx as required under sec_6033 of the code additionally the organization has not provided adequate_records to show that they have complied with sec_6001 and sec_6033 of the code and regulations requests for records were made to documentation has been received to date which fulfills these requests and president on march 20xx may 20xx may 20xx and august 20xx no additionally the organization has not provided the irs with specific information regarding dissolution as required under sec_6043 of the code to qualify for exemption under sec_501 of the code and sec_1_501_c_3_-1 of the regulations the organization’s assets must be dedicated to an exempt_purpose distributed for an exempt_purpose has not provided sufficient documentation to show that their assets have been conclusion it is the government’s position that to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx failed to meet the requirements under sec_6001 and sec_6033 form_1120 returns should be filed for all tax periods after january 20xx form 886-a catalog number 20810w page _4 publish no irs gov department of the treasury-internal revenue service
